CaSe: lZlS-CV-Oll42-CAB DOC #Z 31 Filed: 02/14/19 l Of 3. Page|D #Z 139

 

UNITED STATES DISTRICT COURT

1N THE \NORTHERN DISTRICT OF OHIO'£SF§ F 11 ! i, “j } . 3 l

Case Number 1:18: CV-01142

 

MOTION TO REMOVE _

PEACE ()FFICERS PERSONAL A])DRESSES
UN])ER lI.THE S'I`ATUE OHIO

REVISED CODE 2921.25

Ofi`lcer Goshen #742
Ofi'lce McCandless #644
Oi`i'lce Mckennzie #1816
d Detective Nuti #2150

Brenda V Bickerstaff
Plaintiff

Vs.

Cuyahoga County

Cuyahoga County Prosecutors office
1200 Ontario Street

Floor 8‘h

Cleveland, Ohio 441 13

And

Michael C O’Malley
Cuyahoga County Prosecutor
1200 Ontario Street
Cleveland, Ohio 44113

'And

John Doe Assistant
County Prosecutors 1-2
County Prosecutor’s office
' 1200 Ontario Street
Cleveland, Ohio 441 13

And

Frank Bova

Cuyahoga County Sheriff
1215 West 3“' Street
Cleveland, Ohio 441 13

 

 

CaSe: lZlS-CV-Oll42-CAB DOC #Z 31 Filed: 02/14/19 2 Of 3. Page|D #Z 140

And

The City of Cleveland

601 Lakeside

Cleveland Ohio 44113

And

Daniel J McCandless badge 644
801 East 152 Street

Cleveland, Ohio 44110

And

Delonzo Goshen badge 742

801 East 152nd street
Cleveland, Ohio 44113

And

Donald Nuti Bad ge 2150

801 east 152rid Street
Cleveland, Ohio 44110

And

Timothy McKenzie Badge 1816

4500 Chester Avenue
Cleveland, Ohio 44103

NOW COMES PLAINTIFF, Brenda V Bickerstaff Prose, to move the court to REMOVE
DELETE ALL PERSONAL RESIDENTAL ADDRESSES FROM THE FOLLOWING OFICERS, from
public view meaning the docket, McCANDLESS, GOSHEN, NUTI AND MCKENZIE. Now comes
plaintiff to move the court to sign an order that all personal information of their residence be stricken
from any public record for safety matters according, to the Ohio revised code 2921 .25, also under
4501,271 (B) a peace officer can petition the Ohio Bureau Motor Vehicle to remove their personal

address and use the business address on their driver’s license.

Therefore, based on the law cited in this motion the only purpose for the plaintiff in securing the

officers homes address was for the complaint being served in this civil proceeding to perfect service only.

 

CaSe: 1218-CV-01142-CAB DOC #Z 31 Filed: 02/14/19 3 Of 3. Page|D #Z 141

Therefore, the plaintiff is asking the court to sign an order removing all personal home or residential
address from pubic view meaning the docket for the officer listed in the above caption, see attached EX-

_ A_B.

Certificate of Service
A copy of this pleading will be hand delivered or emailed to all parties and attorneys involved in this case

on the date of February l4'd, 2019.

c z __ . » - L__ _ \_

 

Brenda V Bickerstaff / Prose
9909 Garfleld Avenue
Cleveland, Ohio 44108

bickerstaffvernay@gmai l .com
216-355-6232

 

